DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant' s arguments have been fully considered and are persuasive.  The submitted amendments (and replacement drawing sheet) have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1, 3-5, 10-15 and 17 are allowable.
The closest prior art references: Swanke (US 3,612,925), Crowell (US 2008/0150400), Musgrave (US 2016/0281734), Kaufmann (DE 102009012852), Ohashi (JP 55153255) and Chong (US 2014/0361649) disclose the general claimed structure recited in claim 1, but fail to disclose that the cage arms have a hollow portion which is aligned with a hollow portion of the impeller fin.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the cage arms (76) each including a cage hollow portion aligned with the hollow portion (70) of the impeller fin (54)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-5, 10-15 and 17 are also allowable due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


    PNG
    media_image1.png
    468
    555
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834